UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53434 STRATEGIC MINING CORP. (Exact name of registrant as specified in its charter) Wyoming 88-0432539 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 36 Toronto Street, Suite 1170 Toronto, ON, Canada M5C 2C5 (Address of principal executive offices) (416) 840-9843 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November19, 2012, there were 801,408,136 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 5 Item 4. Controls and Procedures. 5 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 6 Item 1A. Risk Factors. 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 6 Item 3. Defaults Upon Senior Securities. 6 Item 4. Mine Safety Disclosures. 7 Item 5. Other Information. 7 Item 6. Exhibits. 7 Signatures 8 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. STRATEGIC MINING CORP. INDEX TO FINANCIAL STATEMENTS SEPTEMBER 30, 2012 PAGES Balance Sheets as of September 30, 2012 and December 31, 2011 F-1 Statements of Operations and Comprehensive Loss for the NineMonths Ended September 30, 2012 and 2011, and for the Period from Inception (Unaudited) F-2 Statements of Operations and Comprehensive Loss for the Three Months Ended September 30, 2012 and 2011, and for the Period from Inception (Unaudited) F-3 Statements of Cash Flows for the NineMonths Ended September 30, 2012 and 2011, and for the Period from Inception (Unaudited) F-4 Notes to Financial Statements F-5 to F-11 1 STRATEGIC MINING CORP. (An Exploration Stage Company) BALANCE SHEETS (Expressed in United States Dollars) September 30, (Unaudited) December 31, (Audited) ASSETS Current Assets Cash $ $ Refundable permit fee - Total Current Assets Long Term Assets Exploration Properties Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current Liabilities Accounts payable $ $ Accrued interest Loans payable to related parties Convertible promissory notes - Total Liabilities Stockholders' (Deficit) Equity Preferred stock $0.0001 par value; Authorized 25,000,000; Issued and outstanding 20,634,741 (20,634,741 - December 31 2011) Common stock $0.001 par value; Authorized unlimited; Issued and outstanding 801,408,155 (164,843,294 - December 31, 2011) Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' (Deficit) Equity ) Total Liabilities and Stockholders' (Deficit) Equity $ $ The accompanying notes are an integral part of these financial statements. F-1 STRATEGIC MINING CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in United States Dollars) (Unaudited) For the Nine Months Ended September 30, 2012 For the Nine MonthsEnded September 30, 2011 For the Period from Inception (January 17, 2007) to September 30, EXPENSES Consulting $ $ $ Exploration costs Professional fees Depreciation - Interest and bank charges Incorporation tax - - Salaries and wages - TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) ) Impairment of equipment - - ) Impairment of exploration properties - - ) NET LOSS AND COMPREHENSIVE LOSS $ ) $ ) $ ) LOSS PER WEIGHTED NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. F-2 STRATEGIC MINING CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in United States Dollars) (Unaudited) For the Three Months Ended September 30, 2012 For the Three Months Ended September 30, 2011 EXPENSES Exploration $ $ Consulting Professional fees Depreciation - Interest and bank charges TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) NET LOSS AND COMPREHENSIVE LOSS $ ) $ ) LOSS PER WEIGHTED NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. F-3 STRATEGIC MINING CORP. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Expressed in United States Dollars) (Unaudited) For the Nine Months Ended September 30, 2012 For the Nine Months Ended September 30, 2011 For the Period from Inception (January 17, 2007) to September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - 18,374 18,374 Impairment of exploration properties and equipment - - 538,505 Stock-based compensation - 6,666 72,742 Shares issued for services 50,979 40,000 176,778 Interest accrued on converted loans 50,002 7,994 100,192 Prepaids and refundable permit fees - 11,000 - Changes in operating assets and liabilities: Accounts payable 156,066 154,657 869,342 CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of exploration properties - ) ) CASH USED IN INVESTING ACTIVITIES - ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from convertible promissory notes 188,875 - 188,875 Proceeds from related party loans 24,500 196,255 1,542,719 Issuance of common stock - - 245,100 CASH PROVIDED BY FINANCING ACTIVITIES 213,375 196,255 1,976,694 NET (DECREASE) INCREASE IN CASH 108 ) 640 CASH, BEGINNING OF PERIOD 532 2,600 - CASH, END OF PERIOD $ $
